Per Curiam.
This is an appeal from a judgment rendered in the Second Judicial District Court of Monmouth county, the court, sitting without a jury, in favor of the plaintiff and against the defendant, for the sum of $325, in an action brought by the former against the latter to recover the stated sum which the plaintiff alleged he had loaned to the defendant, to aid him in paying a fine which had been imposed upon Patsy Bampino', his son-in-law, who was in the custody of the sheriff of Monmouth county.
The defense interposed to the plaintiff’s claim, by the defendant, was that in borrowing the money of the plaintiff he was acting as the agent of Patsy Bampino, which fact he made known to the plaintiff at the time the latter made the loan.
According to the state of the case agreed upon between the counsel of the respective parties, there was testimony tending to establish that the defendant borrowed the sum of money sued for of the plaintiff, and agreed to repay the same to him.
*795The fact that the plaintiff was aware for whom and for what purpose the defendant borrowed the money is of no importance.
The plaintiff testified that he loaned the money to the defendant upon his promise to repay. The defendant’s testimony was- to the effect that he was sent by Patsy Rampino to get the money from the plaintiff for him, Rampino, and that he assumed no personal responsibility for the repayment.
As there was testimony which would support a finding that the defendant borrowed the money and agreed to repay the sum so borrowed to the plaintiff, we cannot properly disturb the court’s finding.
Judgment is affirmed.